Court of Appeals, State of Michigan

                                           ORDER
                                                                        Michael J. Riordan
People of MI v Timothy Matthew Parker                                     Presiding Judge

Docket No.   335541                                                     Amy Ronayne Krause

LC No.       2016-001135-FH                                             Brock A. Swartzle
                                                                          Judges


           The Court orders that the May 18, 201 7 majority and concurring opinions are hereby
VACATED, and new majority and concurring opinions are attached.




                      A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                              HAY 25 2011
                                    Date